Citation Nr: 1440827	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1985 to October 1986.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In an April 2009 decision, the Board denied the issues of entitlement to service connection for degenerative arthritis of the right knee, entitlement to service connection for osteoarthritis of the left knee, and entitlement to service connection for a low back disability, to include as secondary to osteoarthritis of the left knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to a July 2010 Joint Motion for Remand (Joint Motion) on the basis that the Board relied on an inadequate VA medical examination and medical opinion when finding that there was clear and unmistakable evidence of pre-existing right and left knee disabilities and too narrowly characterized the service connection claims for right and left knee disabilities by limiting the disorder to arthritis when additional knee disabilities were present. 
In November 2011, the Board remanded the claims to schedule the Veteran for a Travel Board hearing pursuant to the Veteran's request, obtain updated VA treatment records, provide the Veteran with another VA medical examination with a medical opinion, in accordance with the Joint Motion, and, thereafter, readjudicate the claims.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

In August 2012, the Board remanded the appeal to ask the Veteran to provide additional information for treatment obtained since July 2011, obtain records from the Social Security Administration (SSA), and, subsequently, readjudicate the claim.  In March 2013, the Board remanded the appeal for an addendum VA medical opinion from the February 2012 VA medical examiner with subsequent readjudication of the remanded claims.  The Board finds that there has been substantial compliance with the ordered development, and the case is ready for disposition.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board requested opinions from a VHA medical experts and the requested VHA opinions were incorporated into the record.  The Veteran was provided with copies of the VHA opinions.


FINDINGS OF FACT

1.  The Veteran had right and left knee injuries during service, and was diagnosed with and treated for chronic symptoms of bilateral degenerative joint disease of the knees during service.  

2.  The Veteran has had continuous symptoms of bilateral knee degenerative joint disease since service.

3.  The Veteran currently has bilateral knee degenerative joint disease, bilateral degenerative meniscal tears, bilateral chondromalacia patellae, and an old MCL injury.

4.  Scoliosis clearly and unmistakably existed prior to service.

5.  The pre-existing scoliosis clearly and unmistakably underwent no increase in severity during service.

6.  The current low back disability, diagnosed as lumbar degenerative joint disease and degenerative disc disease, represents a natural progression of the pre-existing scoliosis and was manifested many years after service separation.  

7.  The Veteran's current low back disability was neither caused nor permanently worsened beyond the natural progression by the right or left knee disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee degenerative joint disease, to include degenerative meniscal tear, chondromalacia patella, and an old MCL injury, are met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for left knee degenerative joint disease, to include degenerative meniscal tear, chondromalacia patella, and an old MCL injury, are met.  38 U.S.C.A. §§ 1112, 1137, 1113, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1112, 1113, 1137, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because the Board is granting service connection for the claimed left and right knee disabilities for reasons explained below, the claims have been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to those issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the claimed low back disability, in the April 2002 notice letter sent prior to the initial denial of the service connection claim for a low back disability, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the SSA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified service connection for a back condition as an issue on appeal and considered the Veteran's testimony regarding the onset of low back symptoms, and current and past treatment for the low back disability.  During the course of the hearing, the VLJ asked the Veteran several questions regarding past medical opinions linking the back disability to service that were of record.  Based, in part, on the Veteran's testimony, the Board remanded the claims to ask the Veteran for additional information on medical treatment received for the low back disability.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran underwent VA medical examinations in connection with the appeal in April 2002, November 2004, April 2008, and February 2012.  VA medical opinions were obtained in November 2004 and November 2006, and VHA medical expert opinions were obtained in December 2008 and May 2014.  The collective VA medical opinions were based on an accurate medical history, consideration of the Veteran's current complaints and treatment, and the findings shown on examinations.  Collectively, the VA medical examiners and VA medical reviewers had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  There is neither allegation nor indication that there is a material change in condition of the low back disability since the last VA medical examination.  The May 2014 VA medical reviewer adequately answered all pertinent questions posed that were not previously adequately addressed by prior VA medical examiners and reviewers.  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with degenerative joint disease of the bilateral knees, scoliosis, and degenerative joint disease and degenerative disc disease of the lumbar spine.  Degenerative joint disease (i.e., arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 
370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  In determining whether a condition preexisted service, a veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for the Right and Left Knee Disabilities

The Veteran contends that the current right and left knee disabilities are due to service.  As the Board is granting service connection for bilateral knee degenerative joint disease, to include bilateral chondromalacia patellae, an old MCL injury, and bilateral degenerative meniscal tears, based on bilateral knee injuries during service, chronic symptoms of bilateral knee degenerative joint disease during service, and continuous symptoms of bilateral knee degenerative joint disease since service, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

Preliminarily, the Board notes that pre-service medical treatment records dated in 1977 show a bilateral femoral fracture resulting in a leg length discrepancy with the right leg being shorter than the left prior to service.  At service entrance in April 1985, no right knee disability or left knee disability was noted.  After reviewing the record, including prior medical opinions obtained in connection with the appeal, the May 2014 VA medical reviewer opined that, while there was clear and unmistakable evidence that the right knee disability existed prior to service, there was no clear and unmistakable evidence of an increase in severity of the right knee disability during service that represents a natural progression of the disease.  The May 2014 VA medical reviewer also opined that there was no clear and unmistakable evidence that the left knee disability existed prior to service.  

Because no right or left knee disability was noted at service entrance, and the May 2014 VA medical reviewer provided adequate rationale for the medical opinions stated above, the Board finds that the presumption of soundness applies to the claimed right and left knee disabilities and has not been rebutted.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  In consideration thereof, the Board will next consider whether the right and left knee disabilities were incurred during service.  
 
After a review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran sustained an injury to the right and left knees during service, had chronic symptoms of right and left knee degenerative joint disease during service, and has had continuous symptoms of right and left knee degenerative joint disease since service.  Approximately two and a half months after service entrance (i.e., in July 1985), the Veteran sustained a medial collateral ligament (MCL) strain of the right knee while running, and a run waiver was recommended.  Thereafter, the Veteran complained of either right knee pain or bilateral knee pain on numerous occasions during service, and service medical examiners who evaluated the knees made various assessments of a knee disability, to include MCL strain, patellar tendon strain of the right knee, bilateral chondromalacia patellae, and degenerative joint disease and arthritis of the knees.  In September 1986, the Veteran was deemed unfit for duty by reason of degenerative arthritis of the right knee and was discharged from service the following month due to the right knee disability.  

At the June 2012 Board hearing, the Veteran credibly testified that he continued to experience and seek medical treatment for bilateral knee symptoms after service separation.  Post-service treatment records include assessments of bilateral degenerative joint disease of the knees, bilateral chondromalacia patellae, osteoarthritis of both knees, and an old MCL injury, which are all diagnoses initially made during service.  Post-service bilateral meniscal tears were noted to be the result of degeneration.  

The December 2009 VA medical reviewer specifically noted that, in the period following service separation, the Veteran continued to experience a progression of symptoms associated with degenerative arthritis of the knees.  More recently, the May 2014 VA medical reviewer similarly wrote that the bilateral knee symptoms during service never resolved for the Veteran, and provided positive medical opinions on the question of whether there was a nexus relationship between the right and left knee disabilities and service.  

The Board notes the negative VA medical opinions of record and the 1986 finding of the Medical Board; however, because they are improperly based on the factual premise that a right and/or left knee disability existed prior to service when the presumption of soundness has not been rebutted, they are of lesser probative value than the lay and medical evidence demonstrating chronic symptoms of right and left knee degenerative joint disease during service, and continuous symptoms of right and left knee degenerative joint disease since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right and left knee degenerative joint disease, to include bilateral degenerative meniscal tears, bilateral chondromalacia patellae, and an old MCL injury, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for the Low Back Disability

The Veteran contends that the current low back disability, diagnosed as lumbar degenerative joint disease and degenerative disc disease, was caused by service.  He contends that low back pain had its onset in 1985 (i.e., during service).  See April 2002 VA medical examination report.  He also contends that he suffered a low back injury during service.  In the alternative, he asserts that the current low back disability was caused by an abnormal gait resulting from the bilateral knee disabilities.  See October 2001 VA Form 21-4138.  

The Board initially notes that, at service entrance, the spine and musculoskeletal system were clinically evaluated as normal; therefore, because a pre-existing low back disability was not noted upon service entrance, the presumption of soundness applies to the Veteran's claimed low back condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence.  To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

After review of the lay and medical evidence of record, the Board finds that scoliosis clearly and unmistakably existed prior to active service.  Pre-existing scoliosis is undeniably established by the October 1977 private hospital summary dated prior to service showing that the Veteran had a leg length discrepancy and compensatory scoliosis of the spine, and the May 2014 VA medical expert opinion that scoliosis clearly and unmistakably existed prior to service.  The May 2014 VA medical reviewer provided sound rationale for the medical opinion, noting that there was clear documentation of scoliosis due to a leg length discrepancy on the October 1977 hospital discharge report, and explaining the medical principle that, since the Veteran suffered the femoral fracture ten years before (i.e., in 1967) and then developed a progressive limb length discrepancy, scoliosis likely existed for many years.  The May 2014 VA medical reviewer also noted that objective evidence showed that the Veteran continued to have scoliosis as noted by a prior medical examiner.  See, e.g., April 2002 VA medical examination report (noting that physical examination of the lumbosacral spine revealed scoliosis of the spinal curvature).     

The Board next finds that scoliosis clearly and unmistakably was not aggravated by service.  The service treatment records, which are complete, are absent of any complaint of, finding of, or treatment for back injury or back problems during service; therefore, there was no increase in severity of pre-existing scoliosis during service.  Because the Veteran received medical treatment at the orthopaedic clinic on numerous occasions throughout service and reported other orthopaedic problems but did not mention having sustained a back injury or having back symptoms at any of those times, the Board reasonably infers that no back injury or back symptoms were manifested during service because back symptoms and/or back injury during service, if present, would have ordinarily been recorded during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In addition, the earliest post-service evidence of back problems is in October 2001, approximately 15 years after service.  Because post-service treatment records dated earlier in 2001 show treatment for orthopaedic problems but show no report, diagnosis, or treatment for back problems, and the April 2002 x-ray of the lumbar spine showed "no significant degenerative changes," the Board reasonably infers that the onset of back pain occurred 15 after service, which provides further evidence against finding aggravation of pre-existing scoliosis by service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Furthermore, after reviewing the record, the May 2014 VA medical reviewer opined that the current low back disability represents a natural progression of the pre-existing low back disability (i.e., scoliosis).  In providing rationale for the medical opinion, the May 2014 VA medical reviewer noted that there was documentation clearly showing that, prior to service entrance, the Veteran had a leg length discrepancy, and scoliosis in 1977 due to the leg length discrepancy.  The May 2014 VA medical reviewer wrote that scoliosis in young teenagers often did not cause pain during their teenage years; however, as the years develop and progress, some patients start to develop painful spines as well as progressive degenerative changes.  The May 2014 VA medical reviewer noted that the service treatment records were absent of a back condition, and there was no evidence of treatment for a back condition when the Veteran first separated from service.  The May 2014 VA medical examiner wrote that the low back disability was directly attributable to the limb leg discrepancy causing scoliosis and was a natural progression of his pre-existing scoliosis condition.  The May 2014 VA medical reviewer noted that it was most likely that the Veteran would have had the current low back disability had he never entered service and had he never had the current right knee or left knee disability.  The May 2014 VA medical reviewer wrote that the natural history of the pre-existing scoliosis was to develop (increase), with time, symptoms of pain and degenerative arthritis of the spine.  

The May 2014 VA medical expert opinion that the current low back disability is a natural progression of pre-existing scoliosis and was not aggravated by service is consistent with the lay and medical evidence contemporaneous to service showing no back injury, no back disease, and no back symptoms during service; the post-service lay and medical evidence showing no back symptoms until 15 years after service; and the Veteran's hearing testimony that the back pain has progressively worsened over time.  See Board hearing transcript, page 16.  The May 2014 VA medical reviewer provided sound rationale for the medical opinion and referenced relevant evidence in the record and known medical principles.  For these reasons, it is of significant probative value.     

The Board has considered the Veteran's account of back injury and back symptoms during service and continued back symptoms after service separation; however, it is not deemed credible and is of no probative value.  The lay and medical evidence more contemporaneous to service showing no complaint of, report of, diagnosis of, or treatment for a back injury, a back disease, or back symptoms during service, and the post-service medical treatment evidence showing no complaint of back pain until 15 years after service is more credible because it likely accurately reflects the Veteran's physical state during service and in the years following service separation while seeking medical treatment for orthopaedic problems.  Conversely, the Veteran's more recent report of back symptoms and back injury during service was first made many years after service separation when the Veteran's memory was less reliable.  The Veteran has provided different accounts of an alleged in-service back injury and back symptoms during the course of the appeal, which weighs against his credibility.  See, e.g., the April 2002 VA medical examination report (reporting low back pain since 1985 without mention of an in-service back injury); June 2002 VA treatment record (reporting back pain since 1985 after hurting the knees during service without mention of back injury); but see the April 2008 VA medical examination report (reporting that he fell during service and injured the lower back); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

In consideration thereof, the Board finds that the evidence clearly demonstrates that the Veteran's scoliosis existed prior to service and underwent no increase in severity during service.  Specifically, the lay and medical evidence dated prior to service showing a pre-service injury and leg length discrepancy resulting in compensatory scoliosis; the lay and medical evidence contemporaneous to service showing no back injury, no back disease, and no back symptoms during service; the post-service lay and medical evidence showing no back symptoms until 15 years after service; and the May 2014 VA medical expert opinion that the current low back disability is a natural progression of pre-existing scoliosis and was not aggravated by service, collectively demonstrates no permanent worsening of pre-existing scoliosis beyond the natural progression by service.  

Accordingly, the Board finds that the presumption of soundness at service entrance has been rebutted by clear and unmistakable evidence both of pre-existing scoliosis and that the pre-existing scoliosis was not aggravated by service (38 U.S.C.A. 
§ 1111 ).  It necessarily follows that the Veteran's preexisting scoliosis was not, in fact, aggravated by service (38 U.S.C.A. § 1131).  As the Veteran's scoliosis clearly and unmistakably existed prior to service, clearly and unmistakably was not aggravated during military service, and was neither caused or aggravated by the now service-connected left and right knee disabilities (i.e., compensatory scoliosis was caused by the leg length discrepancy and the current low back disabilities represent a natural progression of pre-existing scoliosis), an award of service connection for pre-existing scoliosis must be denied.

Regarding the Veteran's diagnoses of lumbar spine degenerative joint disease and degenerative disc disease, the Board finds that the weight of the evidence is against a finding of low back injury or disease during service, chronic symptoms of lumbar degenerative joint disease during service, continuous symptoms of lumbar degenerative joint disease since service, to include to a compensable degree within one year of service separation, or low back disability otherwise causally related to service.  As noted above, the service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for back injury or back problems despite medical treatment received from the orthopaedic clinic on numerous occasions throughout service, and the earliest post-service complaint of back pain was 15 years after service separation.  The April 2002 x-ray report included in a June 2002 VA treatment record showed only mild spurring at multiple levels of the lumbar spine with a noted impression of "no significant degenerative changes."  The May 2014 VA medical reviewer opined that the current low back disabilities represented a natural progression of the pre-existing scoliosis.  Collectively, this evidence demonstrates that the lumbar spine degenerative joint disease and degenerative disc disease was not manifested until many years after service separation, is not causally or etiologically related to service, and was not caused or aggravated by either the service-connected right or left knee disability.  

Although the Veteran, as a lay person, is competent to report any back injury or symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose the current low back disability because a diagnosis of degenerative joint disease and degenerative disc disease requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  As explained above, the Veteran's account of in-service back injury and back symptoms during and since service are not credible.  The weight of the evidence shows that back pain and lumbar degenerative joint disease and disc disease were not manifested until many years after service separation, and were a natural progression of pre-existing scoliosis.  Consequently, the Veteran's purported opinion attributing the current low back disabilities to service is of no probative value and is outweighed by other, more credible lay and medical evidence of record, as discussed above.

Thus, the weight of the evidence demonstrates no back injury, back disease, or back symptoms during service; no symptoms of back pain or lumbar degenerative joint disease or degenerative disc disease manifested until many years after service; and no relationship between the Veteran's current low back disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the award service connection for a low back disability other than pre-existing scoliosis must also be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee degenerative joint disease, to include degenerative meniscal tear, chondromalacia patella, and an old MCL injury, is granted.

Service connection for left knee degenerative joint disease, to include degenerative meniscal tear and chondromalacia patellae, is granted.

Service connection for a low back disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


